                       UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF TEXAS
                              WACO DIVISION

CORRECT TRANSMISSION, LLC,

          Plaintiff,
                                       Civil Action No.: 6:20-cv-670-ADA
v.
                                       JURY TRIAL DEMANDED
JUNIPER NETWORKS, INC.

          Defendant.


              JUNIPER’S REPLY IN FURTHER SUPPORT OF ITS
                       OPPOSED MOTION TO STAY
         When the briefing on Juniper’s motion to transfer concludes in May, that motion will

have been pending for seven months and the parties will have already devoted significant re-

sources to claim construction and other substantive matters. A stay is thus warranted, either un-

der SK hynix or the traditional discretionary factors.1 Indeed, Correct Transmission’s (CT) re-

sponse fails to explain why SK hynix doesn’t command a stay here.2 And the response likewise

fails to refute that a stay would: (1) not prejudice CT; (2) avoid hardship and inequity to Juniper;

and (3) conserve judicial resources. The Court thus should stay all non-venue proceedings and

discovery until after ruling on Juniper’s transfer motion.

         A.      The Federal Circuit’s SK hynix Decision Requires a Stay.
         The Federal Circuit had previously held that “a trial court must first address whether it is

a proper and convenient venue before addressing any substantive portion of the case.”3 Only on

February 1, 2021, did SK hynix clarify that a trial court also may not require parties to address a

substantive portion of the case, such as claim construction, when a timely motion to transfer re-

mains pending months after filing.4 And because Juniper moved for a stay 11 days after the Fed-

eral Circuit issued that decision, Juniper’s request was timely.5

         In arguing that Juniper delayed moving to stay, CT misreads SK hynix as “do[ing] noth-

ing to extend” the Federal Circuit’s In re Apple decision, which according to CT “merely



1
    See ECF No. 40; In re SK hynix Inc., 835 F. App’x 600 (Fed. Cir. 2021).
2
    Cf. ECF No. 40 at 4–6 (arguing, separate from the factors, that “SK hynix Requires a Stay …”).
3
 E.g., In re Nintendo Co., Ltd., 544 F. App’x. 934, 941 (Fed. Cir. 2013); accord In re Apple Inc.,
979 F.3d 1332, 1337 (Fed. Cir. 2020) (A transfer motion should “take top priority.”).
4
    See In re SK hynix, 835 F. App’x at 601.
5
 See ECF No. 40. Consistent with this, CT characterizes Federal Circuit decisions preceding SK
hynix as holding that courts should “decide[]” venue motions “before substantive matters,” or
“before other substantive issues.” ECF No. 44 at 7 (describing Apple and Nintendo, supra).
                                                   1
acknowledged the importance of deciding venue motions early in the case” and reiterated that

“familiar concept.”6 CT thus ignores that SK hynix first requested a stay seven months after

moving to transfer, three months longer than it took Juniper to do the same.7 And CT ignores that

in SK hynix, as here, this Court told the parties that it would resolve the transfer motion before

any Markman hearing.8 But it isn’t enough for a court to address transfer before addressing a

substantive portion of the case; rather, it also mustn’t require parties to do so if a transfer motion

has been pending for a significant time.9 As the Federal Circuit held, it’s impermissible “to pro-

ceed with all deadlines while [resolving] the jurisdictional issues in parallel,” when there’s a

“lengthy delay [in deciding a transfer motion] and [an] upcoming Markman hearing.”10 And as

Juniper has shown, the similar circumstances here likewise warrant a stay.11

          B.     The Relevant Factors Continue to Warrant a Discretionary Stay.
          A stay also remains warranted under a traditional stay analysis, which considers: (1)


6
    ECF No. 44 at 4.
7
    See, e.g., Fed. Cir. Case 21-113, ECF No. 2-1 at 14.
8
  E.g., W.D. Tex. Case 6:20-cv-525, ECF No. 23 (Minute Entry). The SK hynix respondent ex-
plained this in detail to the Federal Circuit. See Fed. Cir. Case 21-113, ECF No. 9-1 at 3; see also
id. at 1 (arguing mandamus is unnecessary because “[t]he district court has now noticed a hear-
ing on the [transfer] motion” and a decision should “issue promptly”). And the 17-page transfer
decision that this Court issued one day after the Federal Circuit granted mandamus relief in SK
hynix shows that this Court was prepared to follow through on this promise.
9
  CT argues that Federal Circuit precedent doesn’t “suggest that courts are forbidden from per-
mitting Markman preparation before ruling on venue motions.” ECF No. 44 at 7. But that misses
the point. Juniper agrees that a stay may not be required where, e.g., a party moves to transfer
shortly before the scheduled Markman hearing. But here, as in SK hynix, the motion to transfer
was filed more than six months before the scheduled hearing.
10
     In re SK hynix, 835 F. App’x at 600–01.
11
  As previously explained, Juniper and CT were scheduled to exchange proposed constructions
on February 19, 2021, and they have since done so. Next, the parties must disclose extrinsic evi-
dence on March 10, 2021, and begin preparing claim construction briefing that concludes on
May 14, 2021—three days after the completion of the transfer briefing.
                                                   2
potential prejudice to the non-moving party; (2) potential hardship and inequity to the moving

party; and (3) judicial resources.12 On the first factor, CT fails to address that it previously agreed

to a schedule under which venue discovery would’ve concluded in mid-December 2020, and

briefing on Juniper’s motion to transfer would’ve concluded in early January 2021. This Court

adopted that schedule on November 20, 2020, a day after the Court issued a November 19, 2020

standing order.13 Only because CT successfully argued to expand venue discovery in both scope

and timing was there a four month delay in the briefing. Thus, CT created any delay here.14

         Further, CT’s assertions that there was anything improper or prejudicial about the timing

of Juniper’s IPR petitions lack merit.15 The PTAB has repeatedly held “that it is often reasonable

for a petitioner to wait to file its petition until it learns which claims are being asserted against it

in the parallel proceeding.”16 And this is consistent with the purpose and legislative history of the

America Invents Act, which intended to provide IPRs as an alternative to litigation in district

courts. IPRs couldn’t provide such an alternative if defendants were required to file IPR petitions

before knowing what claims would be asserted against them.17



12
   See ECF No. 40 at 6–9; Neodron Ltd. v. Dell Techs. Inc., No. 1:19-cv-819, 2019 WL 9633629,
at *1 (W.D. Tex. Dec. 16, 2019).
13
     See ECF No. 33; see also ECF No. 40 at 3–4 (providing background).
14
  See ECF No. 40 at 3–4; see also id. at 7 n.32 (collecting cases holding that potential delay in
vindication of purported patent rights is always present and not sufficient to deny stay).
15
  E.g., ECF No. 44 at 1 (“Even more egregious, Juniper waited to seek a stay until after it had
the opportunity to evaluate [CT]’s preliminary election of asserted claims, which it utilized in its
recent IPR filing …. Such gamesmanship should warrant denial of the Motion to Stay.”); id. at
2–3 (“With the benefit of seeing [CT]’s claim election, Juniper filed its petition for [IPR] ….”).
16
  Apple Inc. v. Maxell, Ltd., IPR2020-00204, Paper 21 at 7–8 (PTAB Dec. 15, 2020) (quoting
Apple Inc. v. Fintiv, Inc., IPR2020-00019, Paper 11 at 11 (PTAB Mar. 20, 2020) (precedential)).
17
  See id. Moreover, in the two IPRs filed so far, Juniper seeks to invalidate all of CT’s original
asserted claims. And thus, Juniper didn’t rely on CT’s narrowed list of asserted claims.
                                                    3
          CT’s suggestion that Juniper is seeking a stay to “exploit” some exception to the PTAB’s

precedential Apple Inc. v. Fintiv, Inc. decision is similarly meritless.18 Fintiv lists six factors that

the PTAB considers in deciding “whether efficiency, fairness, and the merits” support discretion-

ary denial in view of a parallel case, one of which concerns a stay “if a [PTAB] proceeding is in-

stituted.”19 But as the PTAB explained, a “district court stay of the litigation pending resolution

of the PTAB trial allays concerns about inefficiency and duplication of efforts.”20 Fintiv doesn’t

suggest that discretionary denial hinges on stays generally, much less a limited stay pending res-

olution of venue issues. CT thus has provided no reason why it would be prejudiced.

          By contrast, Juniper would suffer unnecessary hardship and inequity if forced to litigate

the merits while its transfer motion remains pending.21 As Juniper explained, if the case is trans-

ferred to the Northern District, the parties likely will need to repeat the claim construction pro-

cess, as illustrated by Largan Precision Co., Ltd. v. Ability Opto-Electronics Technology Co.,

Ltd.22 CT doesn’t show otherwise, and its arguments confuse what certain parties argued in Lar-

gan with what the court in that case found.23 Upon receiving that case, the court ordered the par-

ties to begin the claim construction process anew, not in response to any argument or request.

Rather, as Judge Donato stated at the first hearing after transfer:


18
     ECF No. 44 at 4 (citing Fintiv, IPR2020-00019, Paper 11).
19
     IPR2020-00019, Paper 11 at 6.
20
     Id. (emphasis added).
21
  E.g., ECF No. 40 at 1, 5–8 (explaining that Juniper will be required to expend resources in
connection with numerous substantive deadlines leading up to the May 28 Markman hearing).
22
  As Juniper explained, Largan is a recent example of a situation where parties completed claim
construction briefing in Texas, shortly before a mandamus petition required transfer to the North-
ern District of California. See N.D. Cal. Case 3:20-cv-6607.
23
  See ECF No. 44 at 8–9. Juniper’s attorneys of record here also represent the plaintiff in Largan
and are personally familiar with proceedings in that case.
                                                   4
         [Y]ou are now in the Northern District. So you are going to California-ize your
         case. … [On] claim construction, I am not willing to tie my hands to what happened
         in [Texas]. So you all need to go back -- I know it’s going to be a little more work,
         but you should go back and work out a new claim construction process.24

Thus, there is significant potential hardship and inequity to Juniper, of the same kind at issue in

the Federal Circuit’s SK hynix decision.25

         And as Juniper explained, a stay will ensure that the court that reaches the merits will

also decide other disputes that arise during this suit, thus serving the interests of judicial econ-

omy.26 And contrary to CT’s assertion that a stay “would result in different schedules” and “two

separate Markman hearings” for this case and the ADTRAN case, consenting to a stay in both

would’ve been the simplest and surest way to avoid that result. CT also ignores that ADTRAN

has filed a mandamus petition on its stay motion, which may lead to the two cases being on dif-

ferent schedules if this Court denies a stay here and the Federal Circuit grants ADTRAN relief.

         Thus, all three discretionary factors warrant a stay, as it won’t prejudice CT and will save

the parties from expending resources on substantive work that they will likely need to repeat if

this case is transferred. And under a traditional stay analysis or SK hynix, this Court should stay

all non-venue-related proceedings until it rules on the transfer motion.




24
  Ex. C at 3, 5 (Tr. of Proceedings on Jan. 7, 2021; N.D. Cal. Case 3:20-cv-6607, ECF No. 171).
Under N.D. Cal. Gen. Order 59, this transcript currently is available at public terminals and will
be available on Pacer when the period for redacting personal information has passed. See also
N.D. Cal. Case 3:20-cv-6607, ECF No. 177 at 7 (Joint Statement referring to rulings at hearing).
25
  See, e.g., Fed. Cir. Case 21-113, ECF No. 2-2 at Appx0570–71 (SK hynix explaining that it
sought stay to avoid unnecessary claim construction briefing and Markman hearing preparation).
26
     ECF No. 40 at 8 (quoting McDonnell Douglas Corp. v. Polin, 429 F.2d 30, 30 (3d Cir. 1970)).
                                                   5
Dated: March 2, 2021   Respectfully submitted,

                       /s/ R. William Sigler
                       Alan M. Fisch (pro hac vice)
                       D.C. Bar No. 453068
                       alan.fisch@fischllp.com
                       R. William Sigler (pro hac vice)
                       D.C. Bar No. 490957
                       bill.sigler@fischllp.com
                       Adam A. Allgood
                       Texas Bar No. 24059403
                       adam.allgood@fischllp.com
                       FISCH SIGLER LLP
                       5301 Wisconsin Avenue NW
                       Fourth Floor
                       Washington, DC 20015
                       202.362.3500

                       Attorneys for Juniper Networks, Inc.




                       6
                               CERTIFICATE OF SERVICE

       I hereby certify that on March 2, 2021, I caused the foregoing document to be served via

the Court’s CM/ECF system on all counsel of record per Local Rule CV-5(b).

                                               /s/ R. William Sigler
                                               R. William Sigler
